Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed June 22, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1, 13-15 and 29, have been amended to more particularly point out and distinctly claim the invention.   
Claims 3-8, 10, 11, 17-28 and 30-31 have been cancelled.   

Applicant's amendment with respect to the pending claims 1, 2, 9, 12-16 and 29, filed June 22, 2021, places the application in condition for allowance.

Claims 1, 2, 9, 12-16 and 29 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that acquire an operating state indicating a number of times of authentication success per unit time of a second gate provided at a second boundary that is different from the first boundary; and change the threshold on a basis of the operating state, wherein the changing the threshold includes changing the threshold to a value that is smaller than an initial set value, based on the number of times of authentication success per unit time of the second gate being greater than or equal to a predetermined value.

Independent claims 15 and 29 recites a face authentication method and a non-transitory computer-readable medium storing a program and also includes similar features to those of recited within independent claim 1; therefore, independent claims 15 and 29 are also allowed at least for the same reasons discussed above.

Claims 2, 9, 12-14 and 16 depend directly upon independent claims 1 and 15; therefore, these claims are also allowed by virtue of their dependencies.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684